Citation Nr: 1222992	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-24 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.

2.  Entitlement to a rating in excess of 30 percent for a somatization disorder with manifestations of headaches, dizziness, and blackouts. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

When the service connection claim for right ear hearing loss was initially before the Board in August 2008, the Board reopened and remanded the Veteran's claim for outstanding VA treatment records and a VA examination.  The claim was once again before the Board in June 2010, when it was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a November 2011 Memorandum Decision, the Court vacated and remanded the Board's decision.  The Memorandum Decision instructs the Board to issue a notice letter to the Veteran which complies with 38 C.F.R. § 3.159(e) and to pursue any additional necessary development.   

In regard to the issue of entitlement to a rating in excess of 30 percent for a somatization disorder with manifestations of headaches, dizziness, and blackouts identified in the title page, the RO decision dated October 2011 denied such claim, but the claimant filed a timely Notice of Disagreement (NOD).  While such issue is not certified for appeal, the Board finds that there has not been a Statement of the Case rendered with respect to this issue.  Therefore, as will be described in further detail in the Remand section of this decision, the issue is in appellate status and a Remand is necessary to direct the RO to render an SOC thereon.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA Medical Records - As noted in the August 2008 BVA Remand, the Veteran indicated in his September 2004 VA Form 9, that he had been provided a hearing test at the Atlanta VA Medical Center (VAMC) in 1977.  The Board remanded the claim in 2008, in part, to try and locate these outstanding records.  In May 2009, the Veteran was informed that his records had been requested.  That same month, the Atlanta VAMC informed the Appeals Management Center (AMC) that there were no records retrievable for the Veteran's name or file number.  The Veteran was informed in a September 2009 letter that his treatment records had been requested, but were not available.  The November 2011 CAVC Memorandum Decision specifically noted that the Veteran had not been informed of the efforts undertaken by the VA to obtain his outstanding records.  Moreover, the information provided to the Veteran did not describe any further action VA would take with respect to the claim and failed to inform him that he was ultimately responsible for acquiring the evidence. 

As such, the Veteran should be provided proper notification regarding the fact that his alleged treatment records, from the Atlanta VAMC, are not available.  The specific steps enumerated in 38 C.F.R. § 3.159(e) with regard to notification of the lack of availability of the records must be followed.

In a March 2010 statement, the Veteran indicated that he had been treated at the Beltone Hearing Center in 1980.  As the claim must be remanded for proper notice under 38 C.F.R. § 3.159(e), the AMC/RO should attempt to obtain these records after the appropriate release is obtained.

Manlincon - In an October 2011 rating decision, the RO denied an increased rating for the Veteran's service-connected somatization disorder with manifestations of headaches, dizziness, and blackouts, currently rated at 30 percent disabling and denied a claim for entitlement to individual unemployability.  In a November 2011 statement, the Veteran indicated that he was filing a notice of disagreement.  The Veteran's statements reflect disagreement with the October 2011 rating decision that denied his claim for an increased rating.

The Board finds that the November 2011 communication is a notice of disagreement as to the October 2011 rating decision.  See 38 C.F.R.  20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be informed of the steps taken by the AMC/RO to procure VA treatment records from the Atlanta VAMC, dated between January 1977 and May 2009 (the date of attempt).  See 38 C.F.R. § 3.159(c)(2) and (e).  Notify the Veteran of the results of the search pursuant to 38 C.F.R. § 3.159(e) and ask the Veteran to submit copies of any VA treatment records, during this time frame, that he may have in his possession.

2.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his right ear hearing loss, to include the Beltone Hearing Center.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  
	
If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, undertake any additional development deemed necessary in light of any evidence obtained.  This may include the solicitation of a VA medical examination and/or opinion. 

4.  Then, readjudicate the issue of service connection for right ear hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

4.  A statement of the case, containing all applicable laws and regulations, on the issue of an increased rating for somatization disorder with manifestations of headaches, dizziness, and blackouts must be issued.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


